Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the line and text quality of the labels in all drawings, specifically FIG.’s 3-5,  are blurry and unreadable.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claims 4 and 10 are objected to because of the following informalities:  
In claim 4, lines 2-3, “a stator of the turbo-molecular-pump mechanism incudes a temperature sensor” should be reworded to -- a stator of the turbo-molecular-pump mechanism incudes a first temperature sensor – .  Subsequent references should be amended to refer to the first temperature sensor accordingly.
In claim 4, line 3, “a stator of the thread-groove-pump mechanism incudes a temperature sensor” should be reworded to -- a stator of the thread-groove-pump mechanism incudes a second temperature sensor--.  Subsequent references should be amended to refer to the second temperature sensor accordingly.
In claim 10, line 3, “the first temperature sensor” should be amended to --a first temperature sensor.”
In claim 10, line 5, “the second temperature sensor” should be amended to --a second temperature sensor--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The recited first temperature regulating means and second temperature regulating means in claim 1, and the recited heat insulating means, in claim 2, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, in the Office action.

The recited heating and cooling structures in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, line 1, the phrase “according to claim .  
In claim 9, line 1, the phrase “according to claim heat insulating means.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8 and 11 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Miyamoto (U. S. Patent Application Publication No. 2002/0039533).
Regarding claim 1, Miyamoto discloses a vacuum pump (FIG.’s 1-7, Abstract, multiple related embodiments disclosed) comprising: 
a casing 1 (FIG.’s 1-6, para. 0054), the casing having an inlet port 1a (para. 0004, describing conventional vacuum pump components shared by the disclosed embodiments) for sucking gas from outside and an outlet port 20 (para. 0009) for exhausting the gas to the outside (according to conventional operation); 
a turbo-molecular-pump mechanism 4, 5, R ,S (para. 0058, rotor and stator blades and associated components forming recited turbo-molecular-pump mechanism) the turbo-molecular-pump mechanism being 4, 5, R, S disposed in the casing 1 and including rotor blades 12 and stator blades 13 (para. 0006) alternately arranged in multiple stages in an axial direction; 

a bearing 7, 8, 11 (para.’s 0005 & 0013, radial and thrust bearings) the bearing rotatably holding a rotating portion 4, 5 (rotor and shaft) of the turbo-molecular-pump mechanism and a rotating portion 18 of the thread-groove-pump mechanism 18, 19; 
and a motor portion 6 (para. 0058) configured to rotate the rotating portions 4, 5, 18, the vacuum pump further comprising: 
first temperature regulating means 42 (para.’s 0013 & 0055, coolant pipe 42 and associated hardware interpreted as equivalent to the first temperature regulating means disclosed in Applicant’s specification according to 35 U.S.C. 112f interpretation) configured to regulate cooling of the turbo-molecular-pump mechanism (para. 0013, discussing need for controlling temperature with valve); 
and second temperature regulating means 30 (para. 0049, heating element of heater and associated components interpreted as equivalent to the second temperature regulating means disclosed in Applicant’s specification) configured to regulate heating of the thread-groove-pump mechanism 18, 19 (para.’s 0052 0053, as described, in contact with thread groove spacer as measured by sensor 33).
Re.  claim 2, Miyamoto further discloses heat insulating means 44 (para.’s 0057 & 0058, heat insulating spacer 44 interpreted as equivalent to insulating means disclosed in Applicant’s specification), the heat insulating means 44 being provided between a stator 13 of the turbo-molecular-pump mechanism and a stator (formed, in part by spacer 19) of the thread-groove-pump mechanism and between the stator 19 of the thread-groove-pump mechanism and a stator of the motor portion 6 (motor inherently includes stator located proximate to thread groove pump mechanism shown represented in FIG. 1).
Re. claim 3, Miyamoto discloses the bearing 8, 9 and a stator of the motor portion 6 are always cooled (intended result provided by cooling pipe 42 and associated cooling structure by virtue of its proximity).
Re. claim 5, Miyamoto discloses the turbo-molecular-pump mechanism 4, 5, R, S is divided into an upper-stage-group gas transfer unit L1 (para. 0055, upper part proximate upper casing 40) that includes the rotor blades R and the stator blades 13 arranged in multiple stages near the inlet port 1a (the term near is interpreted broadly as in the vicinity) and is cooled by the first temperature regulating means 42 (as shown), and a lower-stage-group gas transfer unit L2 (para. 0055, lower part proximate lower casing 41) that is disposed near the thread-groove-pump mechanism 18, 19 and is heated by the second temperature regulating means 30, and a temperature of the lower-stage-group gas transfer unit is regulated by the second temperature regulating means 30 via the thread-groove-pump mechanism 18, 19 (para.’s 0051-0053, as described).
Re. claim 6, Miyamoto further discloses heat insulating means 44 between the upper-stage-group gas transfer unit L1 and the lower-stage-group gas transfer unit L2 (as shown).
Re. claim 7, Miyamoto discloses the heat insulating means 44 is in close contact with the lower-stage-group gas transfer unit (L2, proximate lower casing 41, note that Applicant describes close contact and clearances in specification para. 0063, the term close contact is being interpreted broadly based upon this disclosure) and is disposed with a clearance created between the heat insulating means 44 and the upper-stage- group gas transfer unit L1 (FIG. 2, proximate upper casing 40, as shown since spacer 44 is arranged with clearances between adjacent structures).
Re. claim 8, Miyamoto discloses the turbo-molecular-pump mechanism 4, 5, R, S includes a clearance of a predetermined amount for heat insulation 44 between the upper-stage-group gas transfer unit (L1, proximate upper casing 40) and the lower-stage-group gas transfer unit (L2, proximate lower casing 41) that are axially separated from each other (FIG. 2, showing details of heat insulating means 44 including dimensions that inherently form a predetermined clearance axially).
Re. claim 11, Miyamoto discloses he bearing 8, 9, 11 and a bearing portion of the motor portion 6 are magnetic bearings (para. 0005, disclosing magnetic bearing components including electromagnets 10a, 10b for rotating rotor R at high speed with 5-axis control).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (U. S. Patent Application Publication No. 2002/0039533).
As to claim 12, Miyamoto is discussed above and further discloses the second temperature regulating means 30 that controls temperature (para.’s 0012 and 0051) but is silent as to explicitly indicating that the temperature is controlled with reference to a sublimation curve based on a relationship between a temperature and a pressure of the gas.   However, Miyamoto discloses sublimation curve FIG. 8 showing the temperature and pressure relationship between solid and gas phases for a specific reaction component of a process gas to be pumped.  Miyamoto further indicates that it is desirable to control temperature during pumping operations in order to prevent the specific reaction products from solidifying.   With this in mind, it follows that it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use the temperature regulating means of Miyamoto to control the temperature based upon a reference to a sublimation curve in order to prevent undesirable process gas components from solidifying as suggested by 1.  


Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (U. S. Patent Application Publication No. 2002/0039533) in view of Tsutsui (U. S. Patent Application Publication No. 2015/0219116).
As to claims 4 and 10, Miyamoto is discussed above.  
In regard to claim 4, Miyamoto further discloses a stator 14 (para. 0006, describing conventional stator spacer 14 of stator 13) of the turbo-molecular-pump mechanism includes a cooling structure 40, 43 (para. 0055, cooling pipe, casing and pressing member 43 interpreted as equivalent to Applicant’s disclosed cooling structure); a stator 19 of the thread-groove-pump mechanism includes a temperature sensor 33 and a heating structure 31 (FIG. 2, para. 0046, heater structures 30a, 31 interpreted as forming equivalent to Applicant’s disclosed heating structure); the first temperature regulating means 42 regulates a temperature of the cooling structure 40, 43 of the turbo-molecular-pump mechanism (para. 0055), and the second temperature regulating means 30 regulates a temperature of the heating structure of the thread-groove-pump mechanism based on a temperature detected by the temperature sensor 33 of 
In regard to claim 10, Miyamoto discloses the first temperature regulating means 42 regulates a temperature of the upper-stage-group gas transfer unit L1, and the second temperature regulating means 30 regulates a temperature of the thread-groove- pump mechanism 18, 19 based on a temperature detected by the second temperature sensor 33 for detecting the temperature of the thread-groove-pump mechanism 18, 19 (para. 0051, inter alia).
However, Miyamoto is silent as to a stator of the turbo-molecular-pump mechanism includes a temperature sensor and that the first temperature regulating means is based on a temperature detected by the temperature sensor of the turbo-molecular-pump mechanism, as claimed in claim 4.  And Miyamoto is also silent as to the first temperature regulating means regulates a temperature based on a temperature detected by the first temperature sensor for detecting the temperature of the upper-stage-group gas transfer unit, as claimed in claim 10.
In this regard Miyamoto teaches that it is conventionally known to control the temperature of the pump components by opening and closing a valve for the coolant pipe (para. 0013) and further discloses temperature sensor 33 located in proximity to stator components of the pump. This sensor 33 works with a controller for regulating a temperature using the second temperature regulating means (para. 0051).  Tsutsui teaches a turbo-molecular pump having temperature sensor 43 located with respect to a screw stator 24 of the pump and 
It has been held, see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  Since the temperature sensors are used to provide temperature detection for measuring pump temperature, having duplicate sensors would only produce an expected redundancy.  Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to duplicate the temperature sensors in order to provide redundancy for controlling the temperature of the pump accordingly.  See MPEP 2144.04 (VI)(B).
	 



Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyamoto (U. S. Patent Application Publication No. 2002/0039533) in view of Tsutsui (U. S. Patent Application Publication No. 2015/0086328) and Ishikawa (U. S. Patent Application Publication No. 2003/0175131).
As to claim 9, Miyamoto is discussed above but is silent as to the heat insulating means is a stainless material.  Miyamoto discloses its heat insulating means as a heat insulating spacer formed of a material having a low heat conductivity (para. 0059).  To this point, Tsutsui teaches that stainless steel is a material used in heat insulating parts known for its low heat conductivity properties (para. 0044). And, Ishikawa teaches that stainless steel is used in vacuum pump spacer components (para. 0058).  With this in mind, it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant application to use stainless steel in the heat insulating means of Miyamoto since it is a known material suitable for vacuum pump spacers as shown by Tsutsui and Ishikawa.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).